internal_revenue_service department of the treasury index number washington dc person to contact number release date telephone number refer reply to cc dom p si 2-plr-118021-98 date date x a b c d e f g h i j k l date date month year dear this letter responds to x’s date letter and subsequent correspondence requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on date d as x’s chairman of the board represents that a b and c the initial shareholders of x assert that they timely prepared signed dated and filed a form_2553 election by a small_business_corporation for x to elect to be an s_corporation beginning with date in month of year x began full operations and d e f g h i j k and l became shareholders of x x filed a form_1120s u s income_tax return for an s_corporation for its year taxable_year d represents that all of x’s shareholders during year filed their personal income_tax returns for year treating x as an s_corporation in a letter dated date x’s service_center advised x that the service_center had no record of the filing of a form_2553 for x sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation effective date accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective date within days following the date of this letter then such election will be treated as timely made effective date a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
